PER CURIAM.
Genuine issues of material fact exist which preclude the entry of a summary judgment on appellant’s claims for conversion, misrepresentation and trespass. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Serchay v. NTS Fort Lauderdale Office Joint Venture, 657 So.2d 57 (Fla. 4th DCA 1995); Brock v. Associates Fin., Inc., 625 So.2d 135 (Fla. 1st DCA 1993). Accordingly, we reverse the trial court’s order granting summary judgment against appellant, Stanley Marsh & Sons, Inc., and remand this cause for further proceedings.
REVERSED and REMANDED.
GUNTHER, C.J., and DELL and KLEIN, JJ., concur.